Citation Nr: 1712220	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1990 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested to testify at a Board hearing on her VA Form 9 in October 2012.  The Veteran was scheduled for a Board video conference hearing in July 2016, but she did not appear.  The hearing notice letter was subsequently returned as undeliverable.  After a new address for the Veteran was found in the record, the Board remanded the matter in August 2016 for a new hearing.  

A second Board video conference hearing was scheduled in March 2017, but again the Veteran did not appear.  The hearing notice was again subsequently returned as undeliverable after the date of the hearing.  The RO has again located another address for the Veteran.  

Thus, to give the Veteran every opportunity to substantiate her claim, the case will be remanded again to attempt to schedule a hearing.  However, the Veteran is reminded that the "duty to assist is not always a one way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  "[T]he onus is on the claimant to have a reliable address for receiving notice and to keep [VA] informed of that address. . . . It is not the responsibility of [VA] to act as a private detective to investigate the whereabouts of a missing person."  Lamb v. Peake, 22 Vet. App. 227, 232 (2008).  The Veteran should inform the RO of any address updates.  
Accordingly, the case is REMANDED for the following action:

Use reasonable efforts to attempt to contact the Veteran.  Include the Veteran's representative on the correspondence.  If able to contact the Veteran, please reschedule the Veteran for a Board video conference hearing as soon as practical.  Both she and her representative should be notified of the date, time, and location of the hearing.  Then, return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

